COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


HARRY CARTER
                                                                MEMORANDUM OPINION*
v.     Record No. 0105-06-2                                         PER CURIAM
                                                                   AUGUST 15, 2006
EAGLE GLOBAL LOGISTICS AND
 CONTINENTAL CASUALTY COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Harry Carter, pro se, on brief).

                 (C. Ervin Reid; Wright, Robinson, Osthimer & Tatum, on brief), for
                 appellees.


       Harry Carter appeals a decision of the Workers’ Compensation Commission finding that

his request for review of the deputy commissioner’s October 5, 2005 opinion was not timely

filed pursuant to Code § 65.2-705 and, therefore, the commission lacked jurisdiction to consider

the review request. We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Carter v. Eagle Global Logistics, VWC File No. 206-84-33 (Dec. 2, 2005).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.